Gaynor, J.:
On a short affidavit by the plaintiff’s attorney that this action is “for the forfeiture of the defendant’s franchise to operate a trolley , system in the village of Ossining ”, the Snecial Term granted the plaintiff’s motion to serve a supplemental complaint. The original complaint was not read on the motion,; and is not in the present record. There" is no suchaction known as that described in the'said affidavit. Section 1798 of the Code of Civil Procedure only authorises an action “to procure a judgment vacating the 'charter or annulling the existence of the corporation and.not to forfeit or take away from it any of its rights or property; and even if its life be *690taken away, its rights and property are'not confiscated, but become vested in its trustees in . office at the time of its death (People v. O'Brien, 111 N. Y. 1).
The order should be reversed.
Woodwabd, Jenks, Eich and Millee, JJ.., concurred.
Order reversed, with ten dollars costs and disbursements.